Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/23/2021 has been entered.
 
Response to Arguments
Applicant’s arguments with respect to all pending claims have been considered but are moot because the new ground of rejection does not rely on all reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claims 1, 6 - 12 are rejected under 35 U.S.C. 103 as being unpatentable over DE 102005053331 A1 to Lopatin et al. (hereinafter “Lopatin”) in view of NPL titled “Characterization of Some Commercial Thermally-Cured Potting Materials” dated 2003 to Michael Pecht et al. (hereinafter “Pecht”).

Regarding Claim 1, Lopatin teaches a spool body (mechanical oscillator 1, Fig. 1, see abstract, see also paragraph [0003]) for use in a vibrating densitometer (see abstract describing fluid density measurement unit), with the spool body (1) comprising:
a core (drive holder 5, Figs. 1 – 5, see paragraphs [0004] and [0026]); and 
a plurality of spines (discs 7, Figs. 1 – 5, see paragraph [0026]) emanating distally from the core (5); 
at least one channel (channel being formed between the discs 7, see Figs. 1 - 5) defined by the plurality of spines (7).
Lopatin does not explicitly teach wherein at least one channel comprises a potting therein, wherein the potting placed in the at least one channel adjusts the modulus of elasticity of the spool body.
Pecht, in the field of studying potting materials and their properties including elastic modulus and their measurement and importance to device reliability, teaches that it is known to select the desired type (i.e. including coefficient of thermal expansion, elastic modulus etc.) of potting materials be used in electronic devices depending on the application requirement (see abstract section, see paragraphs 3 – 5 of the “Introduction” section at first page, and page 6 last three paragraphs of the first column and Fig. 5, describing the importance of potting material usage in electrical components and in selection of potting materials factors such as materials of construction, substrate material, desired rigidity or hardness, modulus of elasticity have to be considered to obtain optimum performance from potting materials).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use selection of potting material of Pecht into Lopatin, in order to provide optimum performance by using potting materials used in the electronic units such as densitometer.  The modification allows for cushioning the device from shock as desired and protects the device from high/low temperatures and physical or electrical stress (see additional advantages at page 1 third paragraph of the “Introduction” section). 

Regarding Claim 6, Lopatin in view of Pecht as modified above teaches potting material (see rejection of claim 1 above). Lopatin in view of Pecht is silent about the In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960).  

Regarding Claim 7, Lopatin in view of Pecht as modified above teaches wherein the potting comprises a plastic (see Pecht at first paragraph of the “Introduction” section at page 1 and page 7 second column 4th paragraph describing plastic encapuslant material). 

Regarding Claim 8, Lopatin in view of Pecht as modified above teaches potting material (see rejection of claim 1 above). Lopatin in view of Pecht is silent about the potting material comprising polyphenylene sulfide.  However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use polyphenylene sulfide, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960).  

Regarding Claim 9, Lopatin teaches a driver (driver/receiver unit 2, Figs. 1 – 3, see paragraph [0027]) configured to vibrate the vibrating tube portion (driver 5 which is 
at least one vibration sensor (driver/receiver unit 2 is designed to receive the vibration which are later evaluated, see paragraphs [0002], [0006], [0014]) configured to detect vibrations of the vibrating tube portion (see paragraphs [0014], [0015], [0027] and [0030]).  

Regarding Claim 10, Lopatin teaches wherein a vibrating tube portion (driver 5 which is designed as a tube, see paragraph [0027]) is included at least partially within a vibrating member (container, see paragraph [0026]) of a vibrating densitometer (1).  

Regarding Claim 11, Lopatin teaches wherein the plurality of spines (7) and the at least one channel are disposed circumferentially about the core (see arrangements at Figs. 1 - 3).  

Regarding Claim 12, Lopatin teaches wherein the plurality of spines (7) and the at least one channel are disposed radially about a longitudinal axis of the core (see arrangement at Fig. 5).  

Claims 2, 3 are rejected under 35 U.S.C. 103 as being unpatentable over Lopatin in view of Pecht and further in view of U.S. Patent No. 5,710,374 to Ross et al. (hereinafter “Ross”).

Regarding Claim 2, Lopatin as modified above teaches the claimed invention except for wherein a cantilever mode of the spool body lies outside a range of between about 770 Hz and 4080 Hz.  
Ross, in the field of electronic viscometer having a vibrating drive and a tubular probe which also includes circuitry to provide density, teaches a cantilever mode of the spool body lies outside a range of between about 770 Hz and 4080 Hz (see Col. 4, lines 19 – 59 describing first vibration mode and second mode of vibration in which case both having a natural frequency well below the driving frequency of the vibrating tube and plate, note that “cantilever mode” of the instant claim can be considered as the driving or resonant frequency of the plate and tube which is 1.5 kHz (i.e. outside of the claimed range)).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the frequency range of Ross into Lopatin in view of Pecht in order to avoid coupling which further improves accuracy of the measurement.  

Regarding Claim 3, Lopatin in view of Pecht in view of Ross as modified above teaches wherein a cantilever mode of the spool body lies outside a range of between about 900 Hz and 2000 Hz (see Col. 4, lines 53 – 54 of Ross, note that “cantilever mode” of the instant claim can be considered as the driving or resonant frequency of the plate and tube which is 1.5 kHz (i.e. outside of the claimed range)).  


Claims 13, 15, 16, 19 - 25 are rejected under 35 U.S.C. 103 as being unpatentable over Applicant’s Admitted Prior Art Figures 1 – 3 and corresponding description (hereinafter “AAPA”) in view of Ross in view of Lopatin in view of Pecht.
Note: that Examiner is using PGPUB of instant application when referring to the paragraphs for AAPA. 

Regarding Claim 13, AAPA teaches a method of forming a vibrating densitometer (see Fig. 1, paragraph [0004]), with the method comprising:
providing a vibrating tube portion (“vibrating member”, Fig. 1) having a predetermined natural frequency range (see paragraph [0005] describing the vibrating member may be vibrated at or near to a natural frequency); 
forming a spool body (“spool body”, Fig. 1, see paragraph [0006]) having a cantilever mode (see paragraph [0007]).
AAPA does not explicitly teach the cantilever mode comprising a frequency range that is outside the predetermined natural frequency range of the vibrating tube portion.  
Ross, in the field of electronic viscometer having a vibrating drive and a tubular probe which also includes circuitry to provide density, teaches the cantilever mode comprising a frequency range that is outside the predetermined natural frequency range of the vibrating tube portion (see Col. 4, lines 19 – 59 describing first vibration mode and second mode of vibration in which case both having a natural frequency well below the driving frequency of the vibrating tube and plate).
Ross into AAPA in order to avoid coupling which further improves accuracy of the measurement.  
AAPA in view of Ross as modified above teaches forming a core (spool body, Figs. 1, 3 of AAPA and/or tube 3, Fig. 1 of Ross).
AAPA in view of Ross does not explicitly teach forming a plurality of spines that emanate distally from the core; and forming at least one channel defined by the plurality of spines.  
Lopatin, in the field of oscillatory type density measurement systems, teaches forming a core (drive holder 5, Figs. 1 – 5, see paragraphs [0004], [0026]); 
forming a plurality of spines (discs 7, Figs. 1 – 5, see paragraph [0026]) that emanate distally from the core (5); 
forming at least one channel (interior of the drive holder 5 which is designed as a tube as stated at paragraph [0027] can be considered as the channel, see Figs. 1 - 5) defined by the plurality of spines (7).  
Therefore, it would have been obvious to one having ordinary skill in the art before the effective date of the claimed invention to form the plurality of spines that form at least one channel of Lopatin into AAPA in view of Ross in order to prevent vibration energy from being transmitted to the outside thus improving overall accuracy of the method.  
AAPA as modified above teaches placing a potting in the at least one channel (see Figs. 1, 3 and paragraph [0007] of AAPA describing potting material around the spool body).
AAPA in view of Ross in view of Lopatin does not explicitly teach placing a potting in the at least one channel to adjust the modulus of elasticity of the spool body.
AAPA in view of Ross in view of Lopatin does not explicitly teach placing a potting in the at least one channel wherein the potting placed in the at least one channel adjusts the modulus of elasticity of the spool body.  
Pecht, in the field of studying potting materials and their properties including elastic modulus and their measurement and importance to device reliability, teaches that it is known to select the desired type (i.e. including coefficient of thermal expansion, elastic modulus etc.) of potting materials to be used in electronic devices depending on the application requirement (see abstract section, see paragraphs 3 – 5 of the “Introduction” section at first page, and page 6 last three paragraphs of the first column and Fig. 5, describing the importance of potting material usage in electrical components and in selection of potting materials factors such as materials of construction, substrate material, desired rigidity or hardness, modulus of elasticity have to be considered to obtain optimum performance from potting materials).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use selection of potting material of Pecht into AAPA in view of Ross in view of Lopatin, in order to provide optimum performance by using potting materials used in the electronic units such as densitometer.  The modification allows for cushioning the device from shock as desired 

Regarding Claim 15, AAPA as modified above teaches wherein the predetermined natural frequency range is between about 770 Hz and 4080 Hz (see Col. 4, lines 53 – 54 of Ross, note fB at 1200 Hz that is within the claimed range).  

Regarding Claim 16, AAPA as modified above teaches wherein the predetermined natural frequency range is between about 900 Hz and 2000 Hz (see Col. 4, lines 53 – 54 of Ross, note fB at 1200 Hz that is within the claimed range).  

Regarding Claim 19, AAPA as modified above teaches potting material (see rejection of claim 13 above). AAPA as modified above is silent about the potting material comprising a fiber.  However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use a fiber, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960).  

Regarding Claim 20, AAPA as modified above teaches wherein the potting comprises a plastic (see Pecht at first paragraph of the “Introduction” section at page 1 and page 7 second column 4th paragraph describing plastic encapuslant material).  

Regarding Claim 21, AAPA as modified above teaches potting material (see rejection of claim 13 above). AAPA as modified above is silent about the potting material comprising a polyphenylene sulfide.  However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use a polyphenylene sulfide, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960).  

Regarding Claim 22, AAPA teaches:
placing a driver (“Driver”, Fig. 1), wherein the driver is configured to vibrate the vibrating tube portion (see paragraph [0006], Fig. 1); and 
placing at least one vibration sensor (“Vibration Sensor”, Fig. 1) on the spool body (see Fig. 1), wherein the at least one vibration sensor is configured to detect vibrations of the vibrating tube portion (see paragraph [0006]).  

Regarding Claim 23, AAPA teaches placing the vibrating tube portion at least partially within a vibrating member of the vibrating densitometer (see Fig. 1 arrangement, see also paragraphs [0003] – [0004] describing a densitometer which includes a cylindrical vibrating member located at least partially within a housing/vibrating member).  

Regarding Claim 24, AAPA as modified above teaches wherein the plurality of spines (7 of Lopatin) and the at least one channel are disposed circumferentially about the core (see arrangements at Figs. 1 – 3 of Lopatin).  

Regarding Claim 25, AAPA as modified above teaches wherein the plurality of spines (7 of Lopatin) and the at least one channel are disposed radially about a longitudinal axis of the core (see arrangement at Fig. 5 of Lopatin).  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Clarke (U.S. 2010/0304152) teaches fire resistant flexible ceramic resin blend that provides formation of a high temperature resistant elastic composite blend that will form intermediate flexible ceramic products.
Harris et al. (U.S. 2011/0061451) teaches devices used for testing viscosity of fluids having resin coatings.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARRIT EYASSU whose telephone number is (571)270-1403.  The examiner can normally be reached on M - F: 9:00AM - 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NIMESH PATEL can be reached on (571)272-2457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARRIT EYASSU/Primary Examiner, Art Unit 2861